DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 15/256131.
Applicant’s amendments are sufficient to overcome the claim objection set forth in the previous office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-8 & 11-15 is/are rejected under pre-AIA  35 U.S.C. pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deng (6,347,251, previously cited) in view of Rittman, III et al. (6,575,969).
claims 1 & 16, as illustrated in Fig. 1-6, Deng discloses a system (system 10; Col. 2, ll. 58-67) comprising 
two or more energy delivery antennas (array of applicators 20; Col. 2, ll. 58-67), 
a processor (controller 15; Col. 2, ll. 58-67); 
a microwave power supply (microwave power generator 30; Col. 2, ll. 58-67), and 
a power splitter electrically connected to the two or more energy delivery antennas and the power supply, wherein the power splitter is configured to provide varying amounts of energy to the two or more energy delivery antennas (microwave generator 30 is connected to power splitter 31 which splits the microwave signal into several separate channels to amplifier 32 and phase shifter 33 such that varying energy amounts are distributed to each applicator 20; Col. 2, ll. 36-54),
wherein the processor is configured to simultaneously manipulate and/or control the two or more energy delivery antennas, the power splitter, and the microwave power supply (central computer controller 15 simultaneously controls microwave generator 30, power splitter 31, amplifiers 32, and phase shifter 33; Col. 2, ll. 36-54, Col. 10-11, ll. 22-41). 
Deng fails to disclose the processor configured to generate a predicted map of a tissue ablation region, readjust the tissue ablation region during an ablation procedure, and direct placement of the two or more energy delivery antennas during an ablation procedure to achieve a desired ablation result.  However, Rittman, III et al. disclose a system (Fig. 8) comprising an energy delivery device (thermosurgery probe 802 is in superposition of a preplanned or prescanned tumor volume, as compared to the actual volume of the tumor at the time of surgery or the ablation volume as one detects it during surgery, the latter is taken to be the claimed “predicted map of the tissue region to be ablated”; Col. 17-19, ll. 34-63; Fig. 8) and readjust the tissue ablation region during an ablation procedure (direct detection of changes in the physiology as a result of the heating to gauge the extent of the ablation volume can be done by US, CT, MRI, PET or other imaging modalities and displayed, in real-time monitoring to control, quality check, and monitor the course of the thermosurgery by using measured parameters, where the superposition of the thermal plan/tumor volume on the real-time images readjusts in accordance with the real-time images; Col. 3, ll. 43-50, Col. 17-19, ll. 34-63; Col. 21, ll. 13-43, Col. 21-22, ll. 52-10, Fig. 8), and configured to direct placement of the two or more energy delivery antennas 
Concerning claim 2, Deng discloses the power splitter (31, 32, 33) configured to electrically isolate energy delivered to the antennas (20) (Col. 2, ll. 36-54; Fig. 1)
Concerning claim 3, Deng discloses the power splitter (31, 32, 33) capable of connecting (65, 76) with one or more additional system components (60, 70) (Col. 5, ll. 1-10, Col. 6, ll. 56-65). 
Concerning claim 5, Deng discloses a temperature adjustment system (60) (Col. 6-7, ll. 66-14 & Col. 7-8, ll. 56-12, Col. 10-11, ll. 22-41; Fig. 1 & 6).  
claim 6, Deng discloses the power splitter (31, 32, 33) to be a 2-4 channel power splitter (31, 32, 33) (Fig. 1). 
Concerning claim 7, Deng discloses the power splitter (31, 32, 33) to be a 2-4 channel power splitter (31, 32, 33) (Fig. 1).  Deng fails to disclose the power splitter to be a 1000-watt rated power splitter.  However, it is inherent that all power splitters have a watt rating, and thus, it would have been obvious to one having ordinary skill in the art at the time the invention the invention was made to modify the invention of Deng such that the power splitter is a 1000-watt rated power splitter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Concerning claim 8, Deng discloses the antennas (20) configured to operate simultaneously (Col. 10-11, ll. 22-41; Fig. 1 & 6).
Concerning claim 11, Deng discloses the system (10) is configured to phase the fields for constructive or destructive interference (Col. 5, ll. 11-23, Col. 8, ll. 19-48).
Concerning claim 12, Deng discloses a method of ablating (where “ablate” is defined as “to remove or destroy the function of (a body organ or tissue)”, www.ahdictionary.com) a sample (tumor), comprising contacting the two or more energy delivery antennas (20) of claim 1 with a sample (Col. 5, ll. 24-35, Col. 9-10, ll. 40-16; Fig. 5). 
Concerning claims 13-15, Deng discloses the tissue sample comprises an in vivo tumor (Col. 4, ll. 1-21).   

Response to Arguments
9/9/2021 have been fully considered but they are not persuasive.
Applicant’s arguments Rittman fails to teach the computer directing placement of the energy delivery device(s) “during an ablation procedure to achieve a desired ablation result” have been fully considered but are not found persuasive.  Rittman teaches that the device can be planned and placed via optimal probe path 818 by an automatic system (i.e., at least OAS Operating Arm System).  Thus, Rittman teaches the computer directing placement of the device “during an ablation procedure to achieve a desired ablation result”, where “an ablation procedure” can be considered the entire time from pre-planning to end result and the device being removed from the patient.  The claim fails to recite that the probe is re-oriented/re-located in the middle of an ablation procedure after energy has been delivered.
In response to Applicant’s arguments that “[s]uch superposition…is not equivalent to changing the actual tissue ablation region”, the Examiner respectfully disagrees.  Rittman teaches detecting direct changes in the physiology as a result of the heating to gauge the extent of the ablation volume in real-time monitoring.  The superposition of the preplanned/prescanned tumor volume compared to the actual real-time imaging is considered a readjustment of the “predicted map of tissue region to be ablated” based on the real-time monitoring feedback.  The Examiner notes that Rittman teaches the base map to be that of the real-time image (i.e., real tumor volume before and during) and the superposition to be the preplanned/prescanned tumor volume.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794